SUPREME COURT OF ARIZONA

VINCE LEACH, an individual and    )   Arizona Supreme Court
qualified elector; SANDRA         )   No. CV-20-0233-AP/EL
SEVERSON, an individual and       )
qualified elector, VICKI BUCHDA,  )   Maricopa County
an individual and qualified       )   Superior Court
elector, ARIZONANS FOR BETTER     )   No. CV2020-007961
HEALTHCARE, a nonprofit           )       CV2020-009087
corporation; ARIZONA MEDICAL      )       (Consolidated)
ASSOCIATION, INC., a nonprofit    )
corporation; HEALTH SYSTEM        )
ALLIANCE OF ARIZONA, a nonprofit  )
corporation; ARIZONA NURSES       )
ASSOCIATION, a nonprofit          )
corporation                       )
                                  )
            Plaintiffs/Appellees, )   FILED 08/20/2020
                                  )
                 v.               )
                                  )
KATIE HOBBS, Arizona Secretary    )
of State and ARIZONANS FED UP     )
WITH FAILING HEALTHCARE           )
(HEALTHCARE RISING AZ), a         )
political action committee,       )
                                  )
           Defendants/Appellants. )
__________________________________)
ARIZONANS FED UP WITH FAILING     )
HEALTHCARE (HEALTHCARE RISING     )
AZ), a political action           )
committee,                        )
                                  )
             Plaintiff/Appellant, )
                                  )
                 v.               )
                                  )
KATIE HOBBS, in her official      )
Capacity as Arizona Secretary     )
of State                          )
                                  )
             Defendant/Appellant. )
__________________________________)

                      D E C I S I O N   O R D E R

     The Court en banc has considered the briefs and authorities in
this expedited election appeal concerning the “Stop Surprise Billing
and Protect Patients Act" ballot initiative, I-24-2020. The trial
Arizona Supreme Court Case No. CV-20-0233-AP/EL
Page 2 of 2

court enjoined the ballot measure finding that the measure lacked
sufficient signatures to be placed on the general ballot. The trial
court struck approximately 28,000 signatures when the circulators did
not comply with subpoenas to appear for trial under A.R.S. § 19-
118(C). The Court rejects proponent’s claim that the statute does not
apply to circulators who have filed papers with the Secretary of
State to deregister as circulators and affirms the trial court ruling
enjoining the initiative from the ballot.

     This ruling being dispositive as to the issue of whether the
initiative will appear on the ballot,

     IT IS ORDERED affirming the trial court and enjoining the Stop
Surprise Billing and Protect Patients Act from appearing on the
general election ballot.

     IT IS FURTHER      ORDERED   denying   the   challenger's   request   for
attorneys' fees.

     A written opinion will follow.


     DATED this 20th day of August, 2020.



                                      _____/S/_________________________
                                      ROBERT BRUTINEL
                                      Chief Justice


TO:
Brett William Johnson
Eric H Spencer
Colin P Ahler
Tracy Olson
Ian R Joyce
Kara Karlson
Dustin D Romney
Israel G Torres
James E Barton II
Jacqueline Soto
Hon. Pamela S Gates
Hon. Jeff Fine
Paul F Eckstein
Daniel C Barr
Austin Yost
Margo R. Casselman